995 F.2d 1062
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Kenneth Steven CAMERON, Plaintiff-Appellant,v.McGRIGG, Deputy Sheriff;  Larry Agne, Alexandria PoliceDepartment;  Christopher H. Kirwan, FBI Agent;  Rena A.Smith;  Lord Simpson, Public Defender in Fairfax CountyVirginia Jail, Defendants-Appellees.
No. 92-7036.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 7, 1993.Decided:  June 18, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  James C. Cacheris, Chief District Judge.  (CA-91-1858-AM)
Kenneth Steven Cameron, Appellant Pro Se.
E.D.Va.
AFFIRMED.
Before HALL, WILKINSON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Kenneth S. Cameron appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses no abuse of discretion and that this appeal is without merit.   See White v. White, 886 F.2d 721, 724 (4th Cir. 1989).  Accordingly, we affirm on the reasoning of the district court.  Cameron v. McGrigg, No. CA-91-1858-AM (E.D. Va.  Sept. 2, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED